UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4041



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE J. CANNON, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-03-181)


Submitted:   June 18, 2004                    Decided:   July 9, 2004


Before WIDENER, WILKINSON, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Lassiter, Jr., JEFFERSON & LASSITER, Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, Charles E. James, Jr., Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Willie   J.   Cannon,   Jr.,    appeals   his   conviction   and

sentence for being a convicted felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1) (2000).           For the following

reasons, we affirm.

          Cannon argues the district court erred when it denied his

motion to suppress statements he made at the time of his arrest.

We review the denial of a motion to suppress evidence de novo.

United States v. Hamlin, 319 F.3d 666, 671 (4th Cir. 2003).            We

review the evidence in the light most favorable to the Government,

and review the district court’s findings of fact for clear error.

Id.

          The issue Cannon raises is whether he was advised of his

rights under Miranda v. Arizona, 384 U.S. 436 (1966).        We conclude

that because the district court found credible the testimony of two

law enforcement officers that Cannon was advised of his rights when

he was arrested and Cannon has not shown the district court’s

finding was clearly erroneous, the district court properly denied

Cannon’s motion to suppress.

          Cannon also argues there was insufficient evidence to

support his conviction.   We consider whether “there is substantial

evidence, taking the view most favorable to the Government, to

support it.”   Glasser v. United States, 315 U.S. 60, 80 (1942).

“[S]ubstantial evidence is evidence that a reasonable finder of


                                  - 2 -
fact   could    accept    as    adequate   and   sufficient   to   support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).   We conclude that viewing the evidence in the light most

favorable to the Government, there was sufficient evidence that

Cannon knowingly possessed both firearms.

           Accordingly, we affirm Cannon’s conviction and sentence.

We   dispense   with     oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     - 3 -